Citation Nr: 0420993	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  01-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including claimed as secondary to tobacco 
use and/or nicotine dependence in service.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  He died in November 2000, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
decision of the Roanoke Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2002, the appellant appeared 
at a Travel Board hearing at the RO before the undersigned.  
It was agreed at the hearing that the record would be held 
open in abeyance for sixty days for additional evidence to be 
submitted.  The RO received additional evidence within the 
abeyance period, and said evidence was reviewed by the RO.  
In March 2003, the undersigned granted the appellant's motion 
to advance her appeal on the Board's docket due to advanced 
age.  This matter was previously before the Board in May 
2003, when it was remanded to the RO for further development.  
The case is now before the Board for further appellate 
review.  

[A previous temporary stay on certain 38 U.S.C. § 1318 
claims, which was imposed following a decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
was lifted following a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).]


FINDINGS OF FACT

1.  The veteran died in November 2000 at the age of 77; the 
immediate cause of death listed on the certificate of death 
was chronic obstructive lung disease; tobacco use was listed 
as the condition leading to the immediate cause of death; 
other significant conditions contributing to death but not 
related to the underlying cause of death were pneumonia, 
sepsis, and chronic respiratory failure.  

2.  The veteran had established service connection for 
residuals of low back and right sacroiliac strain with severe 
arthritis (rated 60 percent), and residuals of a left forearm 
shell fragment wound (rated 20 percent); a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) was assigned effective from 
December 1995.  

3.  The competent evidence of record does not demonstrate 
that the veteran's service-connected disabilities 
substantially or materially contributed to cause or hasten 
his death.

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1103, 1110, 1154, 
1310 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.312 
(2003).  

2.  The requirements for establishing entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue, as the claims have been 
considered on the merits.  The appellant was provided VCAA 
notice in July 2003 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) in February 2004.  
Although she was provided VCAA notice subsequent to the RO 
determination appealed, she is not prejudiced by any notice 
timing defect.  She was notified (in the January 2001 
decision, in an April 2001 statement of the case (SOC), and 
in the February 2004 SSOC) of everything required, and has 
had ample opportunity to respond.  The case was reviewed de 
novo subsequent to the notice.  

Regarding content of notice, the SOC and SSOC informed the 
appellant of what the evidence showed.  She was advised by 
July 2003 correspondence and the February 2004 SSOC that VA 
would make reasonable efforts to help her get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The July 2003 correspondence and the February 2004 
SSOC advised her of what the evidence must show to establish 
entitlement to service connection for the cause of the 
veteran's death, for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318, and what information or evidence VA 
needed from her.  While she was not advised verbatim to 
submit everything she had pertaining to her claim, the RO 
asked her to submit "[a]ny additional medical evidence which 
may support your claim"), and she was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, given the current posture of the claim, this was 
equivalent to advising her to submit everything pertinent.  
Although the July 2003 correspondence asked the appellant to 
respond with any new evidence in support of her claim within 
30 days, she was further notified that evidence submitted 
within a year would be considered, and the February 2004 SSOC 
informed her that the 30 day time limit was no longer valid 
pursuant to Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In fact, 
everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in the May 2003 remand.  The development has been 
completed, the additional evidence obtained has been 
considered by the RO, and a de novo review of the evidence by 
a Decision Review Officer has been performed (see February 
2004 SSOC).  VA has obtained all records it could obtain.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the appellant contends that the cause of the 
veteran's death (chronic obstructive lung disease) resulted, 
at least in part, from his tobacco use and/or nicotine 
dependence that originated in service.  She alleges that he 
did not use any tobacco products prior to service, but he 
began smoking in service when he was given cigarettes with 
his "C" rations.  

The veteran's service medical records are devoid of any 
complaints or diagnosis related to a pulmonary or respiratory 
disorder.  The records indicate that he sustained a 
lumbosacral strain in August 1944 when jumping over a 
hedgerow.  He was also wounded in action in April 1945 when 
his left upper extremity was struck by shell fragments, 
resulting in compound and comminuted fractures of the left 
radius and ulna, and laceration of the extensor tendons of 
the left hand.  A September 1945 certificate of disability 
for discharge indicates that the veteran was found unfit for 
further service due to the left upper extremity fracture.  
The discharge certificate is negative for a pulmonary or 
respiratory disorder, or for any health problem other than 
the left arm wounds.  

By a October 1945 rating decision, the RO granted service 
connection for residuals of left ulna and radius fractures; 
in a June 1967 decision, the RO granted service connection 
for residuals of a low back and right sacroiliac strain with 
severe arthritis.  

Of record is a September 1995 decision of the Social Security 
Administration (SSA), indicating that in his March 1985 
application for SSA benefits, the veteran reported that he 
became disabled in January 1985 as the result of severe 
shortness of breath, lack of energy, and chronic pain.  The 
decision noted that the veteran had residuals of left arm 
shrapnel wounds, and also suffered from thoracolumbar 
scoliosis and osteoarthritic changes of the lumbar spine.  He 
used a breathing machine approximately three times daily.  
Other pertinent diagnoses noted included chronic obstructive 
pulmonary disease (COPD), bronchospastic lung disease, severe 
reactive lung disease, questionable right lower lobe 
pneumonia, Grade III dyspnea, and moderately severe asthma.  
The decision found that the veteran's respiratory problems 
began in 1979, when the medical evidence first showed 
symptoms of gasping and difficulty breathing.  It was noted 
that the veteran smoked one pack of cigarettes daily for 35 
years, and quit smoking in 1981.  He also had a 29 year 
history of exposure to chemicals used in printing (related to 
his employment as an associate professor of printing at a 
community college), and had worked in coal mines for 12 years 
prior to his exposure to printing chemicals.  It was 
determined that the veteran met the criteria for entitlement 
to SSA benefits, as he had not engaged in substantial gainful 
activity since January 1989 due to numerous medical problems, 
and was unable to perform his past relevant work as an 
associate professor at the community college.  
 
The veteran died in November 2000 at the age of 77.  His 
certificate of death identifies the immediate cause of his 
death as chronic obstructive lung disease.  Tobacco use was 
listed as a condition leading to the immediate cause of 
death.  Other significant conditions contributing to death, 
but not resulting in the underlying cause, were pneumonia, 
sepsis, and chronic respiratory failure.  At the time of his 
death, the veteran's left arm disability was rated 20 
percent, the low back disability was rated 60 percent, and a 
combined schedular rating of 70 percent was in effect.  A 
March 1996 RO decision had granted TDIU, effective from 
December 1995.  

Medical records obtained from the veteran's primary private 
physician (T. O., M.D.) dated from August 1981 to June 2000, 
reveal he received treatment for numerous medical disorders.  
An August 1981 medical record reflects that Dr. O. admitted 
him for several days rest on a mechanical ventilator after he 
presented to an emergency room in respiratory arrest.  It was 
noted that the veteran smoked approximately one pack of 
cigarettes daily (the medical record indicates a 75 pack year 
history of cigarette smoking) until he quit smoking in 1979.  
It was noted that the veteran gradually had increasing 
difficulty with shortness of breath and bronchospasm during 
the weeks prior to his admittance to the emergency room.  Dr. 
O. noted in the record that "[i]nterestingly, [the veteran] 
did work in a coal mine for about 11 years but apparently did 
not work at the face."  Pertinent diagnoses in private 
medical records dated in 1981 include moderately severe COPD, 
moderate bronchospastic lung disease, resolved respiratory 
failure, and chronic extrinsic rhinitis.  A December 1988 
clinical record shows diagnoses of very severe chronic COPD, 
severe cor pulmonare, chronic respiratory insufficiency (on 
supplemental oxygen therapy), a positive tuberculosis skin 
test, and chronic severe allergic rhinitis.  A January 1992 
report of a computed tomography (CT) scan noted findings of 
bilateral upper lobe parenchymal/pleural scarring; an early 
scar carcinoma of the right apex could not be excluded.  Also 
shown were artery calcifications and calcified granulomas in 
the right lung, related to COPD.  A January 1994 private 
medical record shows diagnoses of chronic bronchiecstasis and 
acute bronchitis.  The private medical records from Dr. O. 
are negative for any clinical findings or opinions as to the 
specific etiology of the veteran's respiratory disorders, and 
are negative for any reference by the veteran or Dr. O. 
regarding the veteran's service.  

In a December 2000 letter, Dr. O. reported that he had 
treated the veteran over the 19 years prior to his death, and 
during the year preceding his death, the veteran experienced 
"significant cardiopulmonary deterioration . . . on a 
multifactorial basis, but clearly in a large part consequent 
to his chronic lung disease contracted while fighting in 
Europe on D-Day and the months thereafter."  The physician 
stated that the veteran had extremely severe bronchiecstasis, 
respiratory insufficiency, and a chronically positive 
tuberculin skin test.  The veteran ultimately had a highly 
abnormal chest X-ray showing a scar formation.  Surgery had 
been necessary to determine whether he had developed a scar 
carcinoma, but unfortunately he did not survive the 
postoperative recovery.  The physician opined that "[the 
veteran's] severe chronic pulmonary disease was in large part 
a direct consequence of his World War II service, and clearly 
had been worsening dramatically over the past 12 months."  

In an April 2001 written statement, the appellant reported 
that the veteran quit smoking 19 years prior to his death.  
She noted that the physician who signed the certificate of 
death had only seen the veteran for three weeks, whereas the 
veteran's primary physician had been following the veteran 
for 19 years.  She contended that the veteran had an abnormal 
curvature of his spine due to a low back injury he sustained 
in service, and the curvature had reduced his lung capacity.  

At the August 2002 hearing, the appellant testified as to her 
belief that the cause of the veteran's death was related to 
his tobacco use that originated during service.  She stated 
that he did not smoke cigarettes prior to service, but began 
smoking cigarettes in service because they were given to him 
for free.  She reported that he had stopped smoking 
cigarettes 19 years before he died, and chronic obstructive 
lung disease was first diagnosed by his primary private 
physician in 1981.  She testified that between the veteran's 
separation from service and 1981 he had not seen any 
physician regarding a pulmonary disorder.  The appellant 
agreed to ask Dr. O. to provide a statement to VA regarding 
the basis of his opinion that the pulmonary disorder that 
caused the veteran's death was related to an injury or 
disease that first manifested during the veteran's service.

In an August 2002 letter, Dr. O. reiterated that he had 
followed the veteran since 1981, and although the veteran did 
have some exposure to cigarette smoke, the exposure was 
discontinued in 1979.  Dr. O. further reported:

Clearly, the majority of [the veteran's] 
problem was related to his active duty 
service in the Army during 1942, starting 
at D-Day and going through the entire 
European campaign.  [The veteran] had 
very significant tuberculosis related 
bronchiecstasis that was far and away the 
dominant pulmonary diathesis ultimately 
causing his cor pulmonale and chronic 
respiratory insufficiency.  In my best 
medical opinion, the [veteran's] medical 
problems were far more likely than not in 
the majority related to his active duty 
Army service, and only incidentally 
associated with his rather minimal and 
long discontinued cigarette smoking 
habit.  

Legal Criteria and Analysis - Service Connection for Cause of 
Death

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.
Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is required to meet his or her evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389 (1996).

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 
865-66 (1998) (codified at 38 U.S.C.A. § 1103, with 
implementing regulation at 38 C.F.R. § 3.300), became law.  
This law, in pertinent part, prohibits service connection for 
death or disability resulting from an injury or disability 
due to use of tobacco products in service.  It applies to all 
claims filed on or after June 9, 1998.  As the instant claim 
was filed in December 2000, 38 U.S.C.A. § 1103 applies 
herein.   Consequently, to the extent the evidence of record 
indicates the veteran's death due to chronic obstructive lung 
disease was to any degree the result of smoking or tobacco 
use during service, the claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The primary cause of the veteran's death was chronic 
obstructive lung disease.  There is no evidence that such 
disease was manifested in service or for many years 
thereafter.  Regarding a nexus between such disease and 
service, the preponderance of the evidence is clearly against 
there being such a relationship.  While Dr. O. in letters in 
December 2000 and August 2002, opined that the veteran's 
death-causing lung disease was contracted in service, that 
opinion is clearly premised on an inaccurate history provided 
by the veteran and/or the appellant that Dr. O. accepted as 
reliable.  There is no indication whatsoever that Dr. O. had 
the opportunity to review the service medical records.  While 
Dr O.'s opinions are to the effect that the veteran had 
tuberculosis related bronchiecstasis related to service, 
which "was far and away the dominant pulmonary diathesis 
ultimately causing his cor pulmonale and chronic respiratory 
insufficiency," there is absolutely no evidence that the 
veteran had either tuberculosis or bronchiectasis that was 
service related.  A physician's opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Dr. O. apparently was 
speculating that if the veteran had a service related 
pulmonary disease such as tuberculosis or bronchiectasis, the 
cause of the veteran's death would then be related to 
service.  As the service medical records are devoid of 
clinical findings or diagnosis of a pulmonary or respiratory 
disorder in service, Dr. O.'s opinions are factually 
inconsistent with the record, and not persuasive.  

The opinions and observations of the appellant in this matter 
are not competent evidence.  As a layperson, she has no 
special expertise to establish medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Postservice 
medical records, dated 36 years or more after the veteran's 
military service, provide no basis for establishing a causal 
link between the veteran's cause of death and service.  No 
physician (other than Dr. O., whose opinions must be 
discounted because they are premised on inaccurate facts) has 
indicated that the disease which caused the veteran's death 
is in any way related to service.  

There remains for consideration whether the veteran's 
service-connected disorders contributed to cause or hastened 
his death (as the appellant contended in an April 2001 
statement).  In that regard, it is noteworthy that the 
service-connected back and left forearm shell fragment wound 
disabilities were not progressive in nature, did not affect a 
vital organ, and were not debilitating.  There is no 
competent (medical) evidence that either service-connected 
disability was in any way a factor in contributing to cause 
or hastening the veteran's death.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
it must be denied.  

Legal Criteria and Analysis - 38 U.S.C.A. § 1318

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and at the time of death the veteran was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.  

During his lifetime the veteran established service 
connection for a left arm disability and a low back 
disability, rated 20 percent and 60 percent respectively 
(combined to 70 percent); and a March 1996 RO decision had 
granted TDIU, effective from December 1995.  Prior December 
1995, the veteran's combined service-connected disability 
rating was never higher than 70 percent.  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C. § 1318.  The record reflects that at 
the time of his death the veteran was not in receipt of or 
entitled to receive compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  As 
noted, a total rating had been in effect only from December 
1995 to November 2000.  Furthermore, the veteran's death in 
November 2000 was more than 55 years after his discharge from 
service, and he was not continuously rated totally disabled 
from the time of discharge until death.  

The threshold legal criteria for establishing entitlement to 
benefits under 38 U.S.C. § 1318 are not met, and the claim 
must be denied.  See Sabonis, supra.





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



